Case 2:20-mc-50804-LJM ECF No. 6, PagelD.40 Filed 09/15

  

Certified Mail Anticle Number. 7016 2070 0000 0219 9385

homes james brown boy, crodiine honefictany
C/o Thomas James Browo@®™ Trast

C/o 15216 Carlisle Sreet

Detroit, Michigan [48205-9998]
248.227.9679

Non domestic without US.

Claimant

Denise Page Hood dba CHIEF JUDGE 7016 2070 0000 0219 9385 September
Victoria A. Roberts dba SUDGE [?:20-m<-50795-VAR-EAS] 14, (2020) 1441
Lauria J. Michelson dla JUDGE [20-mc-S6804-LIM-EAS] [20-mc-30813-IIM]

Bernard A. Friedman dba JUDGE [?(-me-598DS-BAF]

Elizabeth A. Stafford dba MAGISTRATE

UNITED STATE DISTRICT COURT FOR THE EASTERN DISTRICT OF MICHIGAN
Theodoe Levin United States Courthouse

23} West Lafayette Boulevard

Detroit, Michigan 48226

313.234.5400

Julie_owens@mied.uscourts gov

Kensoa J. Siver dba MAYOR 7016 2076 0000 0219 9408
Elvin Barren dba POLICE CHIEF
Nick Loussia dba Deputy Chief
Shertka L. Hawkins dba City Clerk
CITY OF SOUTHFIELD

26000 Evergreen Road

Saathfield, Michigan 48076
248-796-5100

ksiver@ cityofsouthfield. com
ebarren Zt citvafsouthfield.com
nloussiac @cityofsouthfield.com
shawkins @city ofsouth field.com

libellee{s)

Shelia R. Johnson dba acting as JUDGE 7016 2070 0000 0219 9392
Debra Nance dba acting as JUDGE

Cynthia M. Arvant dba acting as JUDGE

Rence Shelide dba Court Administrator

Frederick E. Zorn dba acting as Administrator

 

 

 

Dawn King dba Assistant City Attomey

Sue Ward- Witkowski dba Prosecutor

De facto State of Michigan 46° District Court
26000 Evergreen Road

Southfield, Mi 48076

248-796-5800
46courtemergency@cityofsouthfield. com
libellee(s)

Lisa L. Asadoorian dba acting as FUDGE [P-42708} 70162070000002 199378

Ralph Maccsrone dba acting as PROSECUTOR
Bryan K. Barnct? dha acts as MAYOR

Tina Barton dba acting as CITY CLERK POOR QUALITY ORIGINAL

Bart Wilson dba acting as OAKLAND COUNTY SHERIFF CAPTAIN
CITY OF ROCHESTER HILLS 32-3 DISTRICT COURT

700 BARCLAY CIRCLE

ROCHESTER HILLS, Ml 48307

Clean Hands And Fictitious Plaintiff Page 1 of S
Case 2:20-mc-50804-LJM ECF No. 6, PagelD.41 Filed 09/15/20 Page 2 of 6

Certified Mail Article Number: 7016 2070 0000 0219 9385

248-853-5553

clerksoffice @ rochesterhills ore
mayonoMfce-arochesteshills ore
wilsonb @oakvoy com

Hbelee(s)

RE: Third Party mnterloper STATE OF MICHIGAN 46" DISTRICT COURT CORPORATION, Case No. 13-S-O1808. LT-13-5745, 2013-
137843-AV: USPO Reccipx No. 7013 1090000147343599, Affidavit of Common Law Licn, 7018680000 120908957,

7O1806800081 20908994, 701806800001 20909007. Foreign Enuty, Agency, or State Cannot Bring Any Suit, T0IZ3090000 HOT 0TE7S,
70183090000 107307882 FIDUCIARY DUTY. 701929700000}4873 533, 70192570000004873 540, 701927 AMQOMMIET3557 Afiadanit of
Universal commercial code financing statement, 70] 5064000012 1204472 NOTICE OF DISHONOR OR ALL FOREIGN AGENTS: After
over 40 documents sent and ao response to any | have evhausted all remedy and they have conspired to kidnapping. trospsumy aad
converting private property with no lawtul right for over 8 year aud refuse to release and retom ny property.

The Common-Law Courts Have Jurisdiction Within Lne Bedy of the County

~ les } = t di pee fy
AD auctoritate fegis, Infra Jurisdicticnen

bis Act may be cited as the Comnon-Law Act wheres

This Ac 6S defines by virtue of: Thst the common-law
of England, so far as the same is epplicable ard of a general mature, and all statutes or
acts of the British parliament sade in aid of, ami to supply the defects af the commun law,
prior to Che: fourth year of James the First, excepting the second section of the sixth
chapter of 43d Elisabeth, the eight chapter af 13% Elizabeth, and ainth chapters of G7“ Beary
Eighth, and which are of a general sature and net local to that kingdom, shall be the role of
Gecisicn, and shall be considered as of full force until repealed by legislative authority.
(Source: R.S. 1874, po. 269.)

county. 2. The common-law courts have
the contrary, kas so such

within suck county. 5 Howard's UL Ss.

(rived Stetes of Amecioa ext of che

 

COMMON-LAW dcfined: As distinguished from statutory law created by the enactment of

legisiatures, the common law comprises the body of those principles and rules of ection,
relating to the government and security cf pergens and pr opercty, which derive their euthority

Cper
solely from usages and custecs of immemorial antiquity, of fr the judgments and decrees of
the courts recognizing, affirming, and enfercing such usages ond customs; and, in this semse,
particularly the ancient unwritten law of England. In general, it is a bedy of Lau that
develops and derives through judicial decisions, as distinguished from leqisiative
enactments. The “common law" is all the statutory and case law background of England and the
American colonies before the American revolution. People v. Rehman, 253 C.A.2¢ ilS, 63 Cal,
Retr. 65, 85. It consists of those principles, usage and rules of action éeppiicehie ta
government and security af persons and property, which do not rest for theirs authority uson
any express and positive declaration of the will of the legislature. Bishop vy. O. S.,
O.C.Fex,, 334 F.Supp. 415, 428.
1S distinguished from ecclesiastical law, it is the system cof jurisprudence edminisrered ny
the purely secular tribunals. Calif. Civil Code, Section 22.2, provides thet the Scameen law

-

be

f

Gf Englend, so far as it is not repuqnant te or inconsistent with the Cosstitetics af the
Cnited States, or the Cemstitution er laws of this State, is the relic of decision in ali the
fourts ci this State." in « broad sense, "comscn lew” may desiamace 41] thet part of the
Posltive law, §uristic theory, am ancient custem of any state or nation, which is of cenerel
and universsl appiication, thus marking off special or local rules cr custame. Far Sedergl
Comnen law, s@e thet titig. As a compound adjeccive "ccmnon-law” is understood as comtrested
with or opposed ta “statutory,” and sanetimes also to “equitable” of to “erisinel_" alack’s
Taw Olctionary Sixth Sdition {page 276, 277)

Clean Hands And Fictitious Plaintiff Page 2 of S
Case 2:20-mc-50804-LJM ECF No. 6, PagelD.42 Filed 09/15/20 Page 3 of 6

Certified Mai! Anicie Number: 7016 2070 0000 0219 9385

RULE defined: n. An established

i AM s ard, guide, or regulation; a principle cz regulation ser
up By authority, preseribing or a4 2
} 1 a

3.
ecting action or torbearance; as, the rules of a

t, public oifice, of the lax, of sthics. A regulation
i ice with reference to the conduct of business
ctionary Revised Fourth Edition (nage 1496)

ff 'U

+
made by & court cf
therein. Black's Law 5

OF FORCE defined: In force: extant; not obsolete; existing as a binding or obligatory power.
Black’s Law Dictionary Revised Fourth Edition (page 1232) :

FULL defined: Abundantly provided, sufficient in quantity cr degree, conplete, entire, and
derafled. City of Orlando v. Evans, 132 Fla. 60%, 182 So. 264, 26R. Having no open space. Tn
re California Land Buyers Syndicate, 0.C.Cal., 22 F.Supp. 183, 136. Ample: perfect: mature;
net wanting in any essential quality. Mobile School Com'rs v. Putran, 4¢ Ala. S37; MeCrary v.
MeCrary, Tex.Civ.Agp., 230 3.W. 187, 207. Black's Law Dictionary Sevised Fourth Edition (page
60)

BMeMDL Private Property defined by virtue of; Property; Property interest. The terms property
and property interest include, but exe not limited to, money, checks, drafts, bullion, bank
depesits, savings accounts, debts, indebred-ess, osligations, notes, guarantees, debentures,
stocks, bonds, coupons, any cther financial instruments, bankers acceptances, mortgages,
pledges, liens or other rights in the nature of security, warehouse receipts, bills of
jading, trust receipts, bills of sale, any other evidences of title, ownership or
incebredness, letters of credit and any documents relacing to any rights or chligations
thereunder, powers of attorney, goods, wares, merchandise, chattels, stocks on hand, ships,
goods on ships, real estate mortgages, deeds of trust, vendors’ sales agreements, land
contracts, leaseholds, ground rents, real estate and any other interest therein, options,
negotiable instruments, trade acceptances, royalties, book accounts, eccounts payabie,
Judqrents, patents, trademarks or copyrights, insurance policies, sate deposit boxes and
their contents, annuities, pooling agreements, services of any neture whateserer, ceatrects
of any nature whatscever, and any other property, real, fersonal, or mixed, tangible or
intangible, cx interest or interests therein, sresent, future or centingenr in gerpetuicty.

ce to Agent. Ali are

qns, @/&/2/ the €.5., all
« Municipalities,

, officigis, independent

ng contract.

Notice to Agent ig netice to Principle
without excuse. Including but :
Enclaves, Insular Possessions, Territo

ct
n
a
wr
»
+ pd
li
S rt te
be id
D th
0
a
Dn
rt we

Notice Breach of Fiduciary Duty
Affidavit cf Opligation (Fee Schedule}

 

: m agent, trustee, periner, corp
other representative owing a fiduciary duty with respect fo an instrument. (2) “epresented
Person” means the principai, beneficiary, partnership, corporation, of ether person to when
the duty stated in paragraph (1) is axed. (b} If (i) an anstsment is taken fraz 4 fiduciary
for payment or collection or for value, (ii) the taker has knowledge of the fiduciary
of the fiduciary, and (iii) the represented person makes a claim to the instrument or irs
proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty,
the fcllowing rules apply: (1) Notice of breach of fiduciary duty by the fidecdery iz not
of the claim of the represented person.

 

 

Cocmon-law remedy: Trustee(s), egent(s) Fee Schedule end Inveice (Billings Statement;
including put nct Llimired to this schedule:

each, Trespass on Cestui Que Trust matteris) and trust property, incloading any trust

¥Y impaired as a result of any action taken without consent. 10,000 in silver dollar
onvertible at the legal and lawtul ratio prescribed by law of 24: 1 of Federal reserve
Silver dellars per trespass per person.

(2) Breach Fiduciary(s}, agent(s! Co
x

respondence not signed in affidavit form: funder
penalties of perjury, commercial liabil =

aty). 16,000 in silver dollar coin convertible at tte

i

Clean Hands And Fictitious Plamtiff Page 3 of S

 
Case 2:20-mc-50804-LJM ECF No. 6, PagelD.43 Filed 09/15/20 Page 4 of 6

Certified Mail Article Number: 7016 2070 0000 0219 9385

legal and lawful ratio prescribed by law of 24: 1 of Federal reserve notes te sliver dol
ber communication not in compliance.

ui Que Trust aroperty thru force, duress,
f ing} 10,0080 in silver dollar

in conver by law of 24: ol Federal reserve
mores to si

 

(3) Seli-Executing Laase Agreement (contract) created upon the taking thr force, duress,
coercion, cs aversion of any Cestul Que Trust sroperty 10,000 in silver dollar coin
convertible at the legal and lawful ratio prescribed hy law of 24: 1 cf Federal reserve notes
to silver dollars lease/per day cut of pogsession of beneficiary.

(6) Fiduciary(s), agentis) Harassment after notice 16,000 in silver deliear coin esmyrertible
at the legal and lawful ratio srescribed by iew of 24: 1 af Federal reserve notes to silver
aollers mer occurrence.

(7) Breach Ficduciary(s}), agent(s) Vicoletion(s}: Sreach of Clase, Sreech of Trnst, Breach of
cantrect, Breach of the Peace, Perjury) of oath(s}/oath(s}) of office of TPrausteaet{s! False
Swearing and acting "Without Authority.” 10,000 in silver dollar coin convertible at the
Tegal and lawful ratio prescribed by law of 24: 1 ¢f Federal reserve notes to silver dellars
per person per viclation.

Silver dollar coin convertible at
f@ral reserve notes to silver

°
~
t<
&
8
4
i
Qn.
Ou
ut
Hy
i]
KE
oD
oh
x’
on
oO
ry
7)
a

faise statement.

(S$) Breech Fiduciary(s), agenti(s) Impairment of Contracts 10,050 in silver cdoilar coin
convertible at the legal and lawful ratio preseribed by law ef 24: 1 of Federal reearve notes
to silver dollars user fee, per person, per impaimment.

(10) Breach riduciaryis), agent(s) Violation of any un-e-lien-able rights incleding but cot
iimited to all rights protected by Trusts, Trust Law, Law, Comton-Law, International Law,
Constitutions, lew of Nations, ate. 10,000 in silver doller coin convertible at the legal and
lawful ratio prescribed by law of 24: 1 of Federal raserve notes cs silver dollars user fee,

 

   
   
 

 

TRIRD-~2ARTY-BENEFICIARY defined: One for whose benefit a promise is made in a contract but
who is not a party to the contract. Chitlik v. Alistate Ins. Co., 34 Ohio Asp.2d 193, 299
N.El2d 295, 297, 63 0.0.2d 364. & person not a party te an insurance contract who has legally
enterceable rights thereunder. A pri qui e to the status of “third sarty beneficiary"
under & contract is thet the parties to must heave intended to benefit. the third
party, who Must be some thing more t idental beneliciary. McKinney v. Davis, &4
NM. G52, 503 P.zZd 332, 333. See aise 3 cx’s Law Dictionary Sixth Edition (pace
1450)

|
Whereas defined by virtue of: U.C.C.: "The Cade i te the Cosmon-Law, which
remains in force, except where disslaced by the c Uo ould be cosstrued i
hammeny with the Common-Law, unless there is 4 ¢l tiva intent to ebrogate the
Commten-Law,™ Cefines how contract lew must sa in wich the rules of the common iav
providing there is meade a kmowing reservation of rights.

roe the universal consent end
ASEPTES Te Tre Carscitetion Ase Lose

dchn goorler gerised girib Sairtee,

COMMON LAK cefined:
iemnexorial practice
Of Tae United Srares of &:

2ehe

 

Peblic Notice’ Pub
Suri

oY grant any 3

4

lic Record by virtee of principle
sdiction TO any iincluding hut ne

s of Comnon-Law does not recognize, consent
fimited te) U.S. corporatices,

Clean Hands And Fictitious Plaintiff Page 4 of S
 

Case 2:20-mc-50804-LJM ECF No. 6, PagelD.44 Filed 09/15/20 Page 5 of 6

Certified Mail Article Number: 7016 2070 0006 0219 9385

encies, instrumentali

2 ties
cters. U.E.4. \2- “Without

acministrations denartrents, 2
exployees or independent: conte

"Postel Inspectors are federal law enforcement officers with investigative Jurisdiction in
ll crininal matters invoiving the integrity of the mail and the security of the General Post
Offices of these united states of America. U.S. Postal Inspection Service, Security
Tnvestigations Service Canter, 225 K. Humphreys Blvd. 4°" Floor, Memphis Tennessee U.S.4.

(zip not required} Whereas defined by virtue of; General Post Office Laws and the

Jurisdiction of the Universal Postal Union and the Common-Law Act

é ority, amd which have been
made before public officers, are authorized hy a public seal, have been made public ky the
authority of a magistrate, or which have been extracted ang beer, properly authenticated fran
public records, Black's Law Dictionary Sixth Edition (page £&}

NOTICE: Public acts defined: are those which have a public euth

oJ

 

in full Life Sui Juris, known as: Jenn, of the geneelogy of foe, freeborn spiritual being on
the land state the facts contained herein are true, corvecc, complete, and nat misleading, ts
the best of my cersonal first hand knowledge and belief. Being of sound mind, competent, over
the age of 18. This my free will, voluntary act and deed co make, execute, Seal, acknowledge
and deliver under my hand and seal with explicit reservation of ell my un-alten-able rights
and ry specific comnon-law right not to be bound Ey any contract or obligarian which I have
not entered into ancwingly, willingly, voluntar! Y, and without misrapresentation, duress, or
ccercion, whereby I did net sign nor consent. I do not claim to be a NAME, CITIZEN, RESIDENT,
a U.S. Citizen a Fourteenth Anondnent Federal Citizen or Enpicyee, I am not Sound by swarn
cath or oath of office. Whereas I hereby cisclain Clauses One and Twos of Section Qne to the

Fourteenth Amendment, together with Article Four Section Three Clause Tho. I do hereby
certify, verify, state, claim und declare forever in perpetuity without abandonment; Real
Property (on Earth); Personal Property (body); and Ecclesiascica! Property {soul} together
with all trusts, probate, rights, titles, interests droit, dareit both agselcre anc
contingent, “Without the U.S.” Should this not be true the let the

a record be carrected or it

will gtund as truth. Time ig of the essence.
Verscity: In my Frivate Cepacity as Ceneral Executor/fvecutrix iAdministrator} of seid Cestnt
@uc Trust account, crediter with srivate and solvent standing in iew, Breit, Uroit. This

serves “Notice” that your offer has been Accepted as Valuable Consideration and Returmmed for
Value. This property is Exeaprt fran Levy. Please Adjust this Account for the Proceeds,
Products, Accounts and Fixtures and Release The Crder(s} of The Tourt to Me immediately, as
issued hereunder shall to the extent thereof be a full acquittance and discharge fer all
Purposes of the obligation. Make adjustment and close this eccount immediately, absolutely
absolve with prejudice in perpetuity. Whereby this agreement it is understood: I aCcest your
Oath, Oath of Office as Security Agreement, Constitutions as by-Laws, and Malfeasance,
Fidelity Bond and place you in the Private commencing this private sel f-executing-
uthenticating hinding contract between you end i. Further, I appoint you trustee “Eniiy
ersonaily Liahle Now” on your honor and solemn Oaths te undertate: to perform your

ooligations and cuties” to Protect Hy un-a-tien-able Sights in your “Fiduciary Canacity
against any and all claims rights, taties, interests, trespass, legal actions, orders,
warrants, judgments, demands, liabilities, losses, foreclosure, depositions, summonses,
jawsuits, costs, fines, liens, levies, penalties, taxey, damages, intercets, and expenses
wnatscever, both absolute and contingent, as are due end as might become due, now existing
and as might hereafter arise, and ag might ke suffered by, impcsed on, and incurred ay
Debtor for any und every reason, purpose, and cause whatsoever (gafe-conduct} Fereien
Severeaian Imnunity Act. Please honor Chligation cf Performance of your Duties.
Quid Fro Guos, an equal exchange or substitution.

=
C

or

2
2
"

Good Fairh in

This my free will, voluntary act and deed troe and lawful attorney-in-fact tG neke, execute,
seal, acknowledge and deliver under my hand and seal, explicitly reserving ali rights withoert

prejudice;

By: “TNOMIGS yemes, tous: \ \we i

i
Sui Juris known as; thomex james brown bev Bail Thomas James frown Biline

Clean Hands And Fictitious Plaintiff Page Sof S
Case 2:20-mc-50804-LJM ECF No. 6, PagelD.45 Filed 09/15/20 Page 6 of 6

thomas james brown bey
clo 15216 Carlisle

ser ill

Non-Domestic Without the UNITED STATES

USPS Int'l Mail Manual

742.1 Marking Postage Paid
742.2 Parcels w/o Stamps

Treat as Pre-Paid \

MAIL TAMPERING

In accordance With:
Title 18 USC 1341
Title 18 USC 1702
Title 18 USC 1703
Title 18 USC 1708

 

 

UU a ces

 

‘ TAXE PERCUE
ne POSTAGE PAID
- ae Date: Q. 1a, ZO
: At
70Lb 2070 0000 0219 1385. UPU RL 114 (2.2)
oma Az mes Drown loos stamp/seal
RSE FOREIGN OFFICE OF ORIGIN
oe

Pa
a ee

we

 

Clerk of Coocrt oe
BS Diskack Coork oh.
2ZBl West Lalayette Biv. Ye
TPR tuwy ABV Fm

 

Maia smite.

 

STAT 109%

 
